IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,891


                         EX PARTE WULFRANO YANEZ, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 06-03-05875-MCRAJA-A IN THE 365TH DISTRICT COURT
                          FROM MAVERICK COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marijuana and sentenced to nine years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to file a motion for the suspension of further execution of his sentence within 180 days so that

Applicant could be considered for community supervision. Applicant asserts that he was denied the

benefit of his plea bargain and his plea was rendered involuntary.
       The trial court has determined that trial counsel was ineffective in that counsel failed to file

a motion for the suspension of further execution of his sentence within 180 days so that Applicant

could be considered for community supervision and that such ineffective representation prejudiced

applicant.   Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 06-03-05875-MCRAJA in the 365th Judicial

District Court of Maverick County is set aside, and Applicant is remanded to the Maverick County

Sheriff to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered:    April 9, 2008
Do Not Publish